JOANOS, Judge.
Widner has appealed from a sentence imposed after remand by this court in Wid-ner v. State, 520 So.2d 676 (Fla. 1st DCA 1988). The sentence is affirmed, but the trial court erred in imposing court costs without notice under sections 960.20 and 943.25(4), Florida Statutes, as a condition of probation. Ayers v. State, 538 So.2d 545 (Fla. 1st DCA 1989). Consequently, we strike the cost provision without prejudice to the State to seek reassessment after proper notice to appellant. The sentence is in all other respects affirmed.
THOMPSON and ZEHMER, JJ., concur.